John M. Kellogg, P. J. (concurring in the result):
I think the mayor was unable to perform the duties of his office in trying the relator. He was a necessary witness and so far an actor in the matter that he could not act judicially. The investigation, therefore, should have been before the acting mayor. The proceeding was, in effect, heard by the police committee, and the members of the committee took part in the decision; after the trial and agreement upon a *356decision, the acting mayor could not assume to make the decision as acting mayor when in fact the proceeding was conducted by the committee. The action under review is arbitrary and unreasonable. The officer at once reported the facts to the mayor when it was easy to arrest Murphy, and the mayor seemed to think it was a little too late but felt that it would have been better if he had been arrested on the spot. The man was wounded and bleeding, and the officer’s version that he needed a physician first was humane and proper. I think the officer reasonably performed his duties under the •circumstances as they seemed to him. I, therefore, concur in the result.
Cochrane, J., concurred.
Determination annulled and relator reinstated, with fifty dollars costs and disbursements.